Citation Nr: 1142387	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for right elbow disability.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the right elbow claim and assigned a noncompensable rating to the service-connected bilateral hearing loss.

The Veteran was scheduled to appear at the Muskogee RO to have a videoconference hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

As will be discussed below, the increased rating claim is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

Issue not on appeal

The September 2007 rating decision also denied the Veteran's claim of entitlement to service connection for left shoulder disability.  The Veteran expressed disagreement with this denial and the issue was addressed in the March 2008 statement of the case (SOC).  The Veteran filed a substantive appeal in April 2008; however, he specifically referenced only the issues of entitlement to service connection for right elbow disability and entitlement to an increased rating for bilateral hearing loss.  He did not refer to the left shoulder issue.  An appeal as to the left shoulder claim has therefore not been perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2011) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of service connection for left shoulder disability is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


FINDINGS OF FACT

1.  In a December 1969 decision, the RO denied the Veteran's claim of entitlement to service connection for right elbow disability.

2.  The evidence submitted since the December 1969 RO decision is cumulative or redundant of the record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for right elbow disability.


CONCLUSIONS OF LAW

1.  The December 1969 RO decision denying the claim of entitlement to service connection for right elbow disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2011).

2.  Since the December 1969 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for right elbow disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for right elbow disability.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  As indicated above, the other issue on appeal will be addressed in the Remand section below.

The Board will discuss certain preliminary matters.  The new and material claim will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether to proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the right elbow issue currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated July 2007, which also provided him with notice of what is required to sustain a claim to reopen including an explanation of new and material evidence.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the July 2007 VCAA letter.  The letter stated that VA would assist the Veteran in obtaining relevant records from the military, the VA, or any Federal agency.  With respect to records from private doctors and hospitals, the VCAA letter informed the Veteran that VA would make reasonable efforts to request such records.

In Dingess/Hartman v. Nicholson, supra, the Court observed that each claim of entitlement to service connection consists of five elements:  (1) veteran status [not at issue here]; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  The Veteran was provided with Dingess notice in the July 2007 VCAA letter.  Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

The Board also finds that VA's duty to assist pursuant to the VCAA and 38 C.F.R. § 3.159 has been met.  As noted above, the Veteran was provided correspondence that advised him of what evidence was needed to prove his claim, as well as informing him of VA's duty to obtain government records and to assist him in obtaining any private treatment records.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative and, as indicated above, failed to appear for a videoconference hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to its decision as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2011)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in July 2007, the claim will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

At the time of the prior denial, it was undisputed that the Veteran's August 1967 service pre-induction examination documented an "old fracture of the right elbow."  An x-ray report dated July 1967 showed the following:  "tiny loose fragment of bone is seen in right elbow joint anteriorly-site of origin is not determined.  No fracture.  Impression - loose body in joint."  Service enlistment examination records further documented the pre-service injury to the right elbow in March 1966.  The September 1967 record also indicated, "[s]ince the original injury . . . he has had numerous occasions of sharp painful catch in his right elbow.  Each time his arm remained very sore and painful to motion for a number of days."  A diagnosis of "osteochondromalacia, right elbow (loose bodies)" was shown at that time.  The Veteran's subsequent service treatment records documented the Veteran's complaints of pain and stiffness in his right elbow.  See the service treatment records dated October 1967, December 1967, and March 1968.  The Veteran received surgery to his right elbow in August 1968.  The Veteran's May 1969 service separation examination documented his in-service right elbow surgery.
Accordingly, at the time of the last final denial, it was undisputed that the Veteran had a right elbow disability that pre-existed his military service and received treatment for the disability during his military service.  The RO's December 1969 denial was predicated on the absence of evidence of "aggravation of and residuals of surgery for right elbow injury."  See 38 C.F.R. § 3.304 (2011).  The previous denial was therefore based upon a lack of evidence pertaining to aggravation of the pre-existing right elbow disability.

As indicated above, the December 1969 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).  Accordingly, as explained above, the Veteran's claim for service connection may be reopened if he submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

The newly added evidence, in pertinent part, consists of, VA treatment records and statements from the Veteran and his representative.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for right elbow disability has not been submitted.

The Veteran has submitted medical evidence demonstrating a current disability of the right elbow which he contends is a residual of his in-service right elbow complaints and treatment.  Specifically, an x-ray report dated December 2007 showed "early degenerative change around the right radial head and along the medial ulnar humeral articulation."  The Veteran was diagnosed with degenerative joint disease of the right elbow.  See the VA treatment record dated December 2007.

Critically, the existence of current disability was not disputed at the time of the last final denial.  Rather, as indicated above, the denial was predicated upon an absence of evidence as to aggravation of the pre-existing disability.  The VA treatment records therefore replicate the medical evidence which was of record at the time of the December 1969 rating decision, namely that the Veteran does have a right elbow disability.  Such evidence is not new and material, since the existence of the condition was previously recognized.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Similarly, the recent statements of the Veteran concerning his in-service treatment for right elbow complaints is not new because such evidence was already of record at the time of the December 1969 rating decision.  See Cornele, supra.

Crucially, the RO denied the claim because there was insufficient medical evidence aggravation of a pre-existing disability.  There has been no additionally submitted evidence as to this question.  The claim fails on that basis.

The Board acknowledges that the Court has recently held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  While cognizant of the Court's holding in Shade, the recently received evidence is not sufficient to reopen the Veteran's claim as it does not include any competent evidence suggesting that the Veteran's pre-existing right elbow disability was aggravated beyond the natural progress of the disability by his military service.

In short, there remains no competent medical evidence that the Veteran's pre-existing right elbow disability was aggravated beyond the natural progress of the disorder by the circumstances of his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability).  The evidence which has been added to the claims folder since December 1969 rating decision is cumulative and redundant of evidence which was in the file prior to that time.  The additional evidence does not raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service connection for right elbow disability cannot be reopened.  The benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for right elbow disability.  The benefit sought on appeal is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal, increased rating for service-connected hearing loss, must be remanded for further evidentiary development.

The record reflects that the Veteran was afforded a VA audiology examination in connection with his claim in September 2009.  Although the examiner provided audiometric findings, he did not comment on the functional effects caused by the hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Accordingly, remand of the claim for an updated VA examination consistent with the Court's holding in Martinak is required.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records relevant to his pending claim on appeal.  VBA should take appropriate steps to secure any medical records so identified and associate them with the Veteran's VA claims folder.

2. VBA should arrange for a VA audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims folder must be made available to the examiner.  The report of the examination should be associated with the Veteran's VA claims folder.

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


